Citation Nr: 1008346	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-24 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Augusta, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities.

2.  Entitlement to service connection for bilateral leg 
disabilities.

3.  Entitlement to service connection for a low back 
disability.  


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1971 to March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, which denied the Veteran's claims.  

In March 2009, the Board issued a decision denying the 
benefits sought on appeal.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a December 2009 Order, the 
Court vacated the March 2009 Board decision and remanded the 
matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain a medical opinion.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Furthermore, if VA undertakes to 
provide a medical examination, the Board must ensure that 
such examination is adequate.  See Barr v. Nicholson, 21 Vet. 
303, 311.  

In this case, the Veteran was afforded a VA examination in 
June 2008 in connection with his claims for service 
connection for a low back and bilateral knee/leg 
disabilities.  The examiner also submitted a September 2008 
addendum in support of his June 2008 opinion.  However, as 
pointed out by the parties to the Joint Motion, VA failed to 
fulfill its duty to assist in not ensuring that the Veteran 
underwent an adequate medical examination.  In particular, 
the parties found that the June 2008 VA examiner did not 
provide a sufficient rationale and explanation to support his 
opinion as to why the Veteran's claimed disabilities were not 
related to service.  In addition, the VA examiner did not 
address the service treatment records when discussing the 
Veteran's back and knee condition, nor did the examiner 
factor in the post-service medical records and their 
influence on his determination.

The Court has held "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance."  Id.  Therefore, the Board 
finds that a clarifying medical opinion is necessary for the 
purpose of determining the nature and etiology of any 
bilateral knee/leg condition and low back disability that may 
be present. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  

In addition, the Board acknowledges that, following the 
November 2008 SSOC, the Veteran submitted additional evidence 
in the form of medical records, which were received by VA in 
January 2009.  Consequently, on remand the AOJ should 
consider the newly submitted evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's 
claims folder to the June 2008 VA 
joints examiner or, if he is 
unavailable, to another suitably 
qualified VA examiner for a clarifying 
opinion as to the nature and etiology 
of any current back, bilateral knee, 
and bilateral leg disabilities that may 
be present.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the Veteran's service 
treatment records, private treatment 
records and VA medical records.  The 
examiner should also review any 
additional records submitted by the 
Veteran subsequent to the November 2008 
SSOC. 

The examiner should identify any 
current back, knee, or leg disability 
that is shown on examination or 
indicated by the record.  For each 
back, knee, or leg disability 
identified, the examiner should 
indicate whether it is at least as 
likely as not that the disability is 
causally or etiologically related to 
his military service, to include in-
service reported history of leg cramps, 
recurrent back pain, and "trick" or 
locked knee at the time of his February 
1973 service separation examination and 
treatment for complaints related to his 
knee in March 1973.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a conclusion as it 
is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

2.  When the development requested has 
been completed, the case should be 
readjudicated by the RO.  If the 
benefit sought is not granted, the 
Veteran and his representative should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


